         Case 1:20-cv-00632-JSR Document 63 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KRISTOPHER R. OLSON,
 CHRISTOPHER LOPEZ, WARREN
 BARBER, CHRISTOPHER CLIFFORD,
 AND ERIK LIPTAK, individually
 and on behalf of all others
 similarly situated,
                                             20-cv-632 (JSR)
                    Plaintiffs,

         v.                                  ORDER

 MAJOR LEAGUE BASEBALL; MLB
 ADVANCED MEDIA, L.P.; HOUSTON
 ASTROS, LLC; and BOSTON RED
 SOX BASEBALL CLUB, L.P.,

                    Defendants.



JED S. RAKOFF, U.S.D.J.

    The Court hereby orders that document 59-3, filed

electronically in the above-captioned case, be permanently

sealed.

    SO ORDERED.

Dated:        New York, NY                      ________________________

              May 6, 2020                       JED S. RAKOFF, U.S.D.J.




                                      1
